Citation Nr: 1819618	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral myopia (claimed as poor vision in both eyes).

2. Entitlement to service connection for bilateral senile cataracts with dry eye syndrome.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1956 to October 1956.

The Veteran's appeal on the issues identified above was last before the Board of Veterans' Appeals (Board) in August 2016, on appeal from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In August 2016, the Board issued two decisions: one decision was adjudicated by a panel of Veterans Law Judges (VLJs), to include the undersigned VLJ; and one, addressing the matters now back before the Board, was adjudicated only by the undersigned VLJ.  The Veteran testified at a hearing before the undersigned VLJ in January 2016 and a transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for left ear hearing loss and of entitlement to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral senile cataracts with dry eye syndrome are unrelated to service.

2.  Myopia, a refractive error of the eye, is not a disability for which service connection may be granted and the Veteran was not subjected to a superimposed disease or injury to myopia during his service.


CONCLUSIONS OF LAW

1. Bilateral senile cataracts with dry eye syndrome were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  

2. The criteria for service connection for bilateral myopia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran has contended that service connection is warranted for both senile cataracts and bilateral myopia as a result of his in-service experiences as a dishwasher.  Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

During his January 2016 hearing, the Veteran alleged that his military occupational specialty (MOS) as a dishwasher exposed his eyes to very hot water, which led to the development of bilateral senile cataracts with dry eye syndrome as well as caused his myopia.  The record reflects that the Veteran has been diagnosed with bilateral senile cataracts as well as myopia.

In specific regard to the claim for myopia, the Board notes that VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 4.9.  In July 2017, a VA examiner interviewed and examined the Veteran and provided an opinion that it was less likely than not that myopia was aggravated during or by the Veteran's military service as the result of a superimposed disease or injury (to include in-service hot water exposure) that caused additional disability.  The examiner: explained the medical causes of myopia; noted that the Veteran was not assigned to clerical or other 'near' work during service that could aggravate myopia; and explained that although hot water in the eyes could scar one's cornea, the Veteran had no such scarring of the cornea on examination.  

The 2017 examiner also noted the Veteran's current diagnosis of bilateral senile cataracts and observed that he experienced severe blurred vision, severe tearing, and irritation.  The examiner stated that the Veteran was diagnosed in 2012 with bilateral immature cataracts and that his lens opacification had worsened over time and due to age, resulting in the bilateral hyper mature cataracts seen at the time of examination.  After noting that cataracts develop due to age rather than to hot water exposure, the examiner opined that the Veteran's bilateral senile cataracts and dry eye syndrome were less likely than not incurred in, or caused by, the Veteran's service.  

While the Board acknowledges the Veteran's assertion that exposure to hot water caused his bilateral senile cataracts with dry eye syndrome, as well as his myopia, the record does not reflect that the Veteran has the requisite medical expertise to provide a competent medical opinion given the complexity of the medical question involved.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the 2017 VA medical opinion, the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection for myopia and bilateral senile cataracts with dry eye syndrome is not warranted.  See Gilbert v. Derwinski, 1 Vet. App.  49 (1990).


ORDER

Service connection for bilateral myopia is denied.

Service connection for bilateral senile cataracts with dry eye syndrome is denied.


REMAND

Although the Board sincerely regrets the delay, additional actions is required in regard to the claims for left ear hearing loss and for a TDIU as these issues are inextricably intertwined with other issues remaining in remand status.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Such issues include, but are not limited to, entitlement to service connection for right ear hearing loss and entitlement to an increased rating for tuberculosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records with the electronic claims file and afford the Veteran another opportunity to submit any pertinent private records.

2.  Take any other appropriate action that is necessary, to include action that becomes necessary as the result of any development of the intertwined issues. 

3.  After completing the above, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a SSOC and afford them the appropriate period of time for response.  Obtain any necessary nexus medical opinion pertaining to service connection for left ear hearing loss and issue a statement of the case pertaining to the claim of service connection for left ear hearing loss.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


